Opinion by
Judge Lewis:
We perceive no error to the prejudice of appellant in any of the instructions given, for in our opinion they embrace the law applicable to the case.
For the purpose of showing a motive for the commission of the crime with which appellant was charged, it was legitimate for the commonwealth to prove on the trial by Miller that he was the day before his barn was burned summoned by and did accompany a constable to aid in the arrest of appellant, charged with the commission of another offense. As Miller and the constable in their search for the appellant went to his dwelling-house and made inquiry of his wife as to where he was, the jury might reasonably infer that appellant was informed of the action taken by Miller for his arrest.
The conduct of the attorney for the commonwealth in stating in *234his argument to the jury that he had witnesses present in court to prove appellant a man of notoriously bad character, but could not use them because appellant was afraid to put his character before the jury, was unprejudicial. But as it appears from the record that the court sustained the objections made by appellant’s counsel to the statements by the attorney for the commonwealth, and said in the presence of the jury they were improper, we do not feel authorized to conclude that the jury was unduly influenced or appellant prejudiced by the conduct of the attorney for the commonwealth.

J. D. Fogle, J. R. Thomas, for appellmt.


P. W. Hardin, for appellee.

The judgment of the court below must be affirmed.